DETAILED ACTION
Applicant’s amendment and response dated 6/8/2022 has been provided in response to the 3/17/2022 Office Action which rejected claims 1-20, wherein claims 1, 8 and 14 have been amended and claims 3, 10, and 16 have been cancelled. Thus, claims 1, 2, 4-9,11-15, and 17-20 remain pending in this application and have been fully considered by the examiner.
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-9, 12-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hey et al. (US Patent Application Publication 2014/0137074 A1, Hey hereinafter) in view of Meling et al (US Patent Application Publication 2021/0406449 A1, Meling hereinafter) and Dialani et al. (US Patent Application Publication 2018/0232421 A1, Dialani hereinafter).
As to claim 1, Hey teaches a computer-implemented method (see Fig.2 and associated text) comprising: 
determining, by a processor, a code segment of a computer code (see e.g. [0046]- software code element may be a portion of software code of various types. For example, code elements may include blocks of code, packages, objects, classes, entire components, and so on and [0048] - CEI process 20 may identify 204 one or more current code elements associated with an active software developer; a current code element may be a software code element that a developer has checked out from a version control system (and/or a portion thereof) and/or may be a software code element that a developer is actively editing),
 analyzing the code segment to determine one or more other code segments associated with the code segment (see e.g. [0048] - CEI process 20 may identify 204 multiple current code elements for a particular developer (including, for example, code elements of various types).
determining a set of subject matter experts (SMEs) associated with the code segment and the one or more other code segments (see e.g. [0031] - a CEI process may associate various software developers with various software code elements as experts regarding those elements; A CEI process may, in certain embodiments, associate a set of software code developers with a particular software code element in a ranked or otherwise scored fashion (e.g., as experts of varying rank) and may maintain a record of such association and/or ranking and [0046] - Client CEI process 20 may map 200 one or more software developers to one or more software code elements; CEI process may identify software developers designated as experts for that element (e.g., based on administrator or peer input),
obtaining SME data for each SME in the set of SMEs, wherein the SME data comprises a set of attributes associated with the SME (see e.g. [0055] - CEI process 20 may determine a change, between various code deliveries, in the quality of certain code elements, wherein the change may be associated with a particular developer, [0056] - a change to a code element that was implemented by a particular developer may be determined to be persistent if the code change remains a part of the code element for a certain measure of time (or a certain percentage of the code element's lifetime) and [0057] - CEI process 20 may receive from other developers (and/or administrators) information regarding the work quality, expertise, reliability, and so on of a particular software code developer. In certain embodiments, such information may relate to a particular code element and/or may be information regarding the developer's general expertise, and so on).

Hey teaches the code segment (see e.g. [0046]), does not specifically teach wherein the set of SMEs include an original author of the segment, a commenter on the segment, a supervisor of a development of the segment, an editor of the segment, and a debugger of the segment, receiving a user input comprising an importance factor for each attribute in the set of attributes or weighting each attribute in the set of attributes based on the importance factor.

In an analogous art, however, Meling teaches wherein a set of SMEs (e.g. collaborators) include an original author (e.g. creator) of the segment (e.g. document), a commenter (e.g. author) on the segment, a supervisor (e.g. user manager) of a development of the segment, an editor (e.g. formatter) of the segment, and a debugger (e.g. reviewer) of the segment (See e.g. [0023] - the user categorizing service 140 may identify a user category or categories for a collaborator to a document based on activities performed on the document by the collaborator. In an example, a collaborator who creates a new document falls into a “creator” user category. The same collaborator may also add new content to the document, and thus, fall into an “author” user category as well. Other example user categories include editor, reviewer, moderator, or reader, [0060] - The user searching for potential collaborators may be an author or creator of the document; the user-specific information may include information about a person's relationship to the user (e.g., the user's manager, the user's team member, the user's direct report, and the like), [0089] - A collaborator may be involved in more than one lifecycle stage of the document. For example, User A is both a creator associated with the authoring stage and a creator associated with the creating stage of the document. A user may also have more than one user category associated with a particular lifecycle stage. For example, User D is involved in the reviewing stage of the document as a reviewer. However, the User D may also be assigned another user category of formatter, where the reviewer may provide comments on the content of the document while the formatter may refine the formatting of the document to improve the presentation of the document),  receiving a user input comprising an importance factor for each attribute in the set of attributes (See e.g. [0064] - The collaboration service 114 may optionally present a query parameter configuration GUI to the user, in some implementations, that allows the user to specify such additional search parameters. One such search parameter allows the collaboration service 114 to specify that the potential collaborators may be selected from certain operational units of the enterprise, organization, or school and/or may not be selected from certain operational units of the enterprise, organization, or school. Another such search parameter allows the user to specify a date or date range for selecting potential collaborators who have contributed to a document recently or during a predetermined period time. The query parameter configuration GUI of the collaboration service 114 may be configured to allow additional query parameters in addition to or instead of those discussed above ) and weighting each attribute in the set of attributes based on the importance factor (See e.g. [0072] - An example of one such relevance score is a weighted sum computed by multiplying a relevance value associated with each of the factors associated with the potential collaborator by a weight associated with that factor. The weights assigned to each of the factors may be hardcoded, may be configurable by the user via the query parameter configuration GUI, may be determined by an ML model associated with the search engine 160 and may be modified over time as the ML model is fine-tuned, and/or may depend on the lifecycle stage of the document. The resulting weighted values of each of the factors may be summed up to determine the relevance score for the potential collaborator).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hey to incorporate/implement the limitations as taught by Meling in order to provide a more efficient method/system of identifying appropriate collaborators at various stages of development. 

Hey in view of Meling does not specifically teach generating, by the processor, a graphical representation of the set of attributes for each SME in the set of SMEs based at least in part on a weighting for each attribute in the set of attributes, transforming the graphical representations into an eigenvectors and eigenvalues, and ranking the SMEs based on their associated eigenvectors and eigenvalues.

In an analogous art however, Dialani teaches generating, by the processor, a graphical representation of the set of attributes for each SME (e.g. candidate) in the set of SMEs based at least in part on a weighting for each attribute in the set of attributes (e.g. candidates, see e.g. [0057] – the attribute extractor 304 may be configured to extract raw attributes, including, for example, skills, companies, titles, schools, industries, etc., from the profiles of the one or more recent hires. These raw attributes are then passed to a query generator 306, [0063] - The query generator 306 may comprise a skills generator 312 designed to generate skills to be added to the generated query; skills may be an important part of members' profiles that showcase their professional expertise and Fig.4 and associated text, e.g. [0066] - The bar chart 400 shows how skills 404 for a given title, `software developer` and its synonym `software engineer` in the example of FIG. 4, can be plotted and clustered, Fig.12 and associated text, e.g. [0100] - a dynamic weight trainer is introduced into the architecture of FIG. 11 in order to dynamically alter the weights assigned to the recent hire-based features 1108; Often the searcher may interact with the original query and search results to provide additional refinements of the original search. This is not only true with traditional text-based searches but also can be true with recent hire-based searches as well. This may be accomplished by the searcher applying additional filters or making text-based additions to the initial recent hire-based search to refine the result and [0102] - The purpose of the dynamic weight trainer 1200 is to dynamically alter the weights of the features extracted to favor the query-based features 1102 over the recent hire-based features 1108 over time),
 transforming the graphical representations into an eigenvectors (e.g. feature vectors) and eigenvalues (e.g. scores, see e.g. [0068] - each identified skill identifier (skills ID) can be treated as a categorical variable, and a sparse matrix representation (M) of this data has member profiles represented as rows and the skills as columns for each profile; there is one such matrix M for each title ID for which a query intent clustering method creates query clusters, [0076] - the statistical model 904 may be a logistic regression model that classifies each member profile as either an expert or a non -expert in a corresponding skill; [0078] - a feature vector may be generated for each item from a subset of the features 906-908 in the data repository 910 and the statistical model 904 may be applied to the feature vector to calculate an expertise score 902 for the item with respect to a dimension of the member profile) and 
ranking the SMEs (e.g. candidates) based on their associated eigenvectors and eigenvalues (see e.g. [0097]- The recent hire-based features 1108 may be fed along with the scores from the query-based ranking model 1104 to a machine learning algorithm 1110. The machine learning algorithm 1110 is designed to train a combined ranking model 1112 that is capable of determining a ranking score for a search result at runtime; A ranker 1116 then uses these ranking scores to rank the search results for display to the searcher and Fig.19 and associated text).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hey in view of Meling to incorporate/implement the limitations as taught by Dialani in order to provide a more efficient method/system of providing intelligent candidate suggestions to users. 

As to claim 2, Hey also teaches returning the set of SMEs and associated ranking for each SME (See e.g. [0031] - a CEI process may associate various software developers with various software code elements as experts regarding those elements; A CEI process may, in certain embodiments, associate a set of software code developers with a particular software code element in a ranked or otherwise scored fashion (e.g., as experts of varying rank) and may maintain a record of such association and/or ranking and [0068] - CEI process 20 may provide 238 expert contact (and/or) information to a developer along with information regarding the determined 202 ranking of those experts.

As to claim 5, Dialani further teaches wherein ranking the SME based on the eigenvector and eigenvalue comprises generating a score corresponding to the eigenvalue (See e.g. [0097] - The recent hire-based features 1108 may be fed along with the scores from the query-based ranking model 1104 to a machine learning algorithm 1110. The machine learning algorithm 1110 is designed to train a combined ranking model 1112 that is capable of determining a ranking score for a search result at runtime; A ranker 1116 then uses these ranking scores to rank the search results for display to the searcher).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hey in view of Meling to incorporate/implement the limitations as taught by Dialani in order to provide a more efficient method/system of providing intelligent candidate suggestions to users.

As to claim 6, Hey also teaches wherein determining the code segment for a computer code comprises receiving a support request for a software issue related to the code segment (See Fig.2, 206 and associated text, e.g. [0050] -CEI process 20 may identify 206 an active software developer's need for assistance from an expert and [0051] -CEI process 20 may identify 206 a need for assistance from an expert based upon, at least in part, receiving 208 from the active software developer a request for assistance from the expert and further comprising assigning an SME having a highest ranking to the support request (See Fig.2, 210 and associated text, e.g. [0052]- CEI process 20 may identify 210 one or more experts that may potentially assist a developer with an identified 206 need for assistance. CEI process 20 may identify experts, for example, based upon, at least in part, the identified 204 current code elements and the determined 202 expert rankings. For example, CEI process 20 may identify 210 a particular code developer as a potential expert based upon determining that the particular code developer has a high expert ranking with respect to a current code element with respect to which another developer may be experiencing difficulties, [0063] - identifying 210 a potential expert may be based upon, at least in part, aggregate rankings 228 associated with a plurality of one or more current code elements; three separate developers may have been determined 202 as the first-ranked expert regarding, respectively, the three code elements, and a fourth developer may have been determined 202 as the second-ranked expert for all three code elements. As such, CEI may determine 202 that the fourth developer has a better aggregate ranking 228 than the other three developers with respect to the three code elements regarding which assistance may be needed).
As to claim 7, Hey also teaches wherein the set of attributes for each SME comprises at least one of a [debugging history, comment history,] original author history, [and error rate history.] (See e.g. [0046] - CEI process may identify software developers that have spent a certain amount of time working on a particular element software code element, software developers who have provided a certain number (or percentage) of lines of code associated with that element, software developers whose code has remained part of that element for certain amounts of time (or percentage of the element's lifetime).

As to claim 8, the limitations of claim 8 are substantially similar to the limitations of
claim 1, and therefore is rejected for the reasons stated above.
As to claim 9, the limitations of claim 9 are substantially similar to the limitations of
claim 2, and therefore is rejected for the reasons stated above.
As to claim 12, the limitations of claim 12 are substantially similar to the limitations of
claim 5, and therefore is rejected for the reasons stated above.
As to claim 13, the limitations of claim 13 are substantially similar to the limitations of
claim 6, and therefore is rejected for the reasons stated above.
As to claim 14, the limitations of claim 14 are substantially similar to the limitations of
claim 1, and therefore is rejected for the reasons stated above.
As to claim 15, the limitations of claim 15 are substantially similar to the limitations of
claim 2, and therefore is rejected for the reasons stated above.
As to claim 18, the limitations of claim 18 are substantially similar to the limitations of
claim 5, and therefore is rejected for the reasons stated above.
As to claim 19, the limitations of claim 19 are substantially similar to the limitations of
claim 6, and therefore is rejected for the reasons stated above.
As to claim 20, the limitations of claim 20 are substantially similar to the limitations of
claim 7, and therefore is rejected for the reasons stated above.

7.	Claims 4, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hey in view of Meling and Dialani, as applied to claims 1, 8 and 14 above, and further in view of Aosawa et al (US Patent Application Publication 2006/0177808 A1).

As to claim 4, Hey in view of Meling and Dialani teaches the limitations of claim 1, but does not specifically teach wherein the graphical representation of the SME data comprises a radar chart.
In an analogous art, however, Aosawa teaches wherein a graphical representation of SME (e.g. evaluatee) data  comprises a radar chart (see Fig.22 and associated text, see e.g. [0378] - the evaluation item is mapped to the evaluation table such as a radar chart of FIG. 22 and [0380] - the motivation items of an individual evaluatee are mapped into the evaluation table).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hey in view of Dialani to incorporate/implement the limitations as taught by Aosawa in order to provide a more efficient method/system of collecting information from various persons for the purpose of evaluating skill. 

As to claim 11, the limitations of claim 11 are substantially similar to the limitations of
claim 4, and therefore is rejected for the reasons stated above.
As to claim 17, the limitations of claim 17 are substantially similar to the limitations of
claim 4, and therefore is rejected for the reasons stated above.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENECA SMITH whose telephone number is (571)270-1651. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENECA SMITH/Examiner, Art Unit 2192                                                                                                                                                                                                        


/S. Sough/SPE, AU 2192/2194